Citation Nr: 0405130	
Decision Date: 02/24/04    Archive Date: 02/27/04

DOCKET NO.  00-25 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for atopic dermatitis.  

2.  Entitlement to an initial disability evaluation in excess 
of zero percent for enlarged thyroid.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C.L. Krasinski


INTRODUCTION

The veteran served on active duty from July 1978 to July 
2000.      

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions dated in August 2000 and October 
2000 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  The August 2000 
rating decision granted service connection for atopic 
dermatitis and a zero percent evaluation was assigned from 
August 1, 2000.  The October 2000 rating decision granted 
service connection for an enlarged thyroid and assigned a 
zero percent evaluation from August 1, 2000.  A December 2000 
rating decision assigned a 10 percent evaluation to the 
dermatitis from August 1, 2000.  

The Board notes that the August 2000 rating decision also 
denied entitlement to service connection for a cervical spine 
disability.  The veteran timely appealed this issue.  
However, in a February 2001 rating decision, service 
connection was granted for mild degenerative cervical disc 
disease at C5-6 with left upper radiculopathy and a 10 
percent rating was assigned from August 1, 2000.  In a July 
2001 statement, the veteran stated that she wanted to 
withdraw the cervical spine issue from appeal.  Therefore, 
this issue is no longer before the Board.  See 38 C.F.R. 
§ 20.204 (2003).    


FINDINGS OF FACT

1.  Since the effective date of service connection, atopic 
dermatitis has been principally manifested by constant 
itching; there is no evidence of ulcerations, extensive 
exfoliation, crusting, or systemic or nervous manifestations, 
or findings that the dermatitis is exceptionally repugnant 
and the dermatitis does not affect more than 40 percent of 
the entire body or more than 40 percent of exposed areas and 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs is not 
required during the past 12-month period.    

3.  Since the effective date of service connection, enlarged 
thyroid has not caused any symptoms, and there is no medical 
evidence of thyroid disease.      


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent disability evaluation for 
atopic dermatitis have been met since the effective date of 
service connection.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Code 7806 (2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2003).  

2.  The criteria for an initial disability rating in excess 
of zero percent for an enlarged thyroid have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic 
Code 7900 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a veteran in the development of 
a claim.  VA regulations that implement the VCAA are codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003).  

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
or her claim, as well as the evidence VA will attempt to 
obtain and which evidence he or she is responsible for 
providing.  38 U.S.C.A. § 5103(a) (West 2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The United States Court 
of Appeals for Veterans Claims (Court) has recently noted a 
fourth requirement, that VA notify claimants of the need to 
submit relevant evidence in their possession.  Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004); 
38 C.F.R. § 3.159(b) (2003).

The VCAA requires that VA afford the claimant an examination 
or obtain a medical opinion when there is a competent 
evidence that a claimant has a current disability, or 
persistent or recurrent symptoms of a disability; there are 
indications that the disability may be associated with active 
service; and the record is insufficient to decide the claim.  
38 U.S.C.A. § 5103A(d).  

In a letter dated in July 2001, VA notified the veteran of 
the evidence needed to substantiate her claim and offered to 
assist her in obtaining any relevant evidence.  This letter 
gave notice of what evidence the veteran needed to submit and 
what evidence VA would try to obtain.  The letter asked the 
veteran to identify any additional information or evidence 
that the veteran wanted the VA to obtain for her.  The 
veteran was advised that VA might still need information or 
evidence from her.  

The July 2001 letter provided notice with regard to the 
claims for service connection.  The letter did not notify the 
veteran of the evidence needed to substantiate entitlement to 
a higher original evaluation.  However, the increased rating 
issue is a "down stream" issue from that of entitlement to 
service connection.  Grantham v. Brown, 114 F .3d 1156 
(1997).  VA's General Counsel has held that VA is not 
required to provide § 5103(a) notice with regard to "down 
stream issues."  VAOPGCPREC 8-2003 (Dec. 22, 2003); 68 Fed. 
Reg. --; cf. Huston v. Principi, 17 Vet. App. 195, 202 
(2003).  The Board is bound by the General Counsel's holding.  
38 U.S.C.A. § 7104(c) (West 2002).

The Board notes that the veteran was advised of the changes 
in the pertinent rating criteria for skin disabilities and 
diseases in the July 2003 supplemental statement of the case.  
The Board finds that VA complied with the notice requirements 
of the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The VCAA notice was provided after the initial adjudication 
in this case.  In a recent decision of the Court, the 
majority expressed the view that a claimant was entitled to 
VCAA notice prior to initial adjudication of the claim, but 
declined to specify a remedy were adequate notice was not 
provided prior to initial RO adjudication.  Pelegrini v. 
Principi, No. 01-944, slip op. at 8-9 (U.S. Vet. App. Jan. 
13, 2004).  In the present case, the initial adjudication of 
the claim occurred in August 2000, before the VCAA was 
enacted.  Thus it would have been impossible to provide the 
required notice prior to initial jurisdiction.  Congress 
could not have intended for notice to have been given prior 
enactment of the requirement for such notice.  

In any event the appellant in this case was not prejudiced by 
the provision of notice after the initial adjudication her 
claim.  If she had submitted evidence substantiating her 
claim after initial adjudication, she would have received the 
same benefit as if she had submitted the evidence prior to 
initial adjudication.  The effective date of any award based 
on such evidence, would have been fixed in accordance with 
the claim that was the subject of the initial adjudication.  
38 C.F.R. § 3.156(b) (2003) (new and material evidence 
received prior to the expiration of the appeal period, or 
prior to the appellate decision, if a timely appeal has been 
filed, will be considered as having been filed with the 
claim, which was pending at the beginning of the appeal 
period); see also 38 C.F.R. §3.400(q)(1) (2003) (providing 
that when new and material evidence is received within the 
appeal period, the effective date will be set as if the prior 
denial had not been made).

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims, and that the duty to 
assist requirements of the VCAA have in effect been 
satisfied.  The veteran was afforded a hearing before the RO 
in July 2001 and she identified treatment at M. Army Hospital 
and at the VA medical facility in Columbia.  The RO obtained 
pertinent treatment records from these facilities.  

The veteran was afforded VA examinations in April 2000 and 
December 2002 in order to evaluate the current severity of 
the disabilities.  The Board notes that the examiner who 
performed the December 2002 VA examination indicated that he 
did not have access to the claims folder.  However, review of 
the claims folder in this case was not necessary because the 
evidence needed from the examination was evidence of the 
current severity of the disabilities, not an opinion 
requiring review of the records.  See Mariano v. Principi, 17 
Vet. App. 305, 312 (2003).  There is no identified relevant 
evidence that has not been accounted for.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating her claims.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist her in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2003).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2003).  

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2003). 

Under 38 C.F.R. § 4.20, evaluation by analogy is permitted 
where the rating schedule does not provide a specific 
diagnostic code to rate the disability.  38 C.F.R. § 4.20 
(2003).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

In Fenderson v. West, 12  Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126-127.

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Atopic Dermatitis

Rating criteria 

While this appeal was pending, the applicable rating criteria 
for the skin were amended effective August 30, 2002.  See 67 
Fed. Reg. 49590-49599 (July 31, 2002). 

Before August 30, 2002, the Schedule provided as follows:

Under 38 C.F.R. § 4.118, Diagnostic Code 7806, eczema, a 50 
percent evaluation is assigned for eczema with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  A 30 percent 
evaluation is assigned for eczema with exudation or itching 
constant, extensive lesions, or marked disfigurement.  A 10 
percent evaluation is assigned for eczema with exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  A noncompensable evaluation is assigned for 
eczema with slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806.

From August 30, 2002, the Schedule provides as follows:

Under Diagnostic Code 7806, Dermatitis or eczema, a 60 
percent disability evaluation is warranted when more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period.  A 30 percent 
evaluation is warranted when 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas affected, or; 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  A 10 percent evaluation is warranted when at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  A zero percent evaluation is warranted when 
less than 5 percent of the entire body or less than 5 percent 
of exposed areas affected, and; no more than topical therapy 
required during the past 12-month period.  38 C.F.R. § 4.188, 
Diagnostic Code 7806.  

Or the skin disorder may be rated as disfigurement of the 
head, face, or neck (DC 7800) or scars (DC's 7801, 7802, 
7803, 7804, or 7805), depending upon the predominant 
disability.  

Scars, other than head, face, or neck, that are deep or that 
cause limited motion are rated as follows: area or areas 
exceeding 144 square inches (929 sq. cm.) are rated as 40 
percent disabling; area or areas exceeding 72 square inches 
(465 sq. cm.) are rated as 30 percent disabling; area or 
areas exceeding 12 square inches (77 sq. cm.) are rated as 20 
percent disabling; and area or areas exceeding 6 square 
inches (39 sq. cm.) are rated as 10 percent disabling.  
38 C.F.R. § 4.118, Diagnostic Code 7801.  A deep scar is one 
associated with underlying soft tissue damage.  
38 C.F.R. § 4.118, Diagnostic Code 7801, Note 2.  

Scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion covering an area or 
areas of 144 square inches (929 sq. cm.) or greater are rated 
as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 
7802.  A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Code 7802, Note 2.  

Scars that are superficial and painful on examination are 
rated as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic 
Code 7804.  A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Code 7804, Note 1.  

Other scars are rated based upon limitation of function of 
affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.

Because the rating criteria changed during the pendency of 
the veteran's appeal, the question arises as to which set of 
rating criteria applies.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003) (the rule of Karnas v. Derwinski, 
1 Vet. App. 308 (1991), that the version most favorable to 
the claimant be applied when there has been a change in 
rating criteria has been overruled to the extent that it 
conflicts with authority established by the Supreme Court and 
United States Court of Appeals for the Federal Circuit); see 
also VAOPGCPREC 7-2003.

"[C]ongressional enactments and administrative rules will not 
be construed to have retroactive effect unless their language 
requires this result."  Landgraf v. USI Film Prods., 511 U.S. 
244, 272 (1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 
U.S. 204, 208 (1988)); Dyment v. Principi, 287 F.3d 1377, 
1385 (Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 
795, 804 (Fed. Cir. 2002).  Karnas has been overruled to the 
extent it is inconsistent with the Supreme Court's holdings.  
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The Court has held that the law "precludes an effective date 
earlier than the effective date of the 
liberalizing...regulation," but the Board must, nonetheless, 
still adjudicate whether a claimant "would receive a more 
favorable outcome, i.e., something more than a denial of 
benefits, under the prior law and regulation."  DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  Accordingly, the Board 
has the duty to adjudicate the appellant's claim under the 
old regulation for any period prior to the effective date of 
the new diagnostic codes, as well as under the new diagnostic 
code for the period beginning on the effective date of the 
new provisions.  Wanner v, Principi, 17 Vet. App. 4, 9 
(2003). 

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria for evaluation of skin diseases 
and disabilities.  It is clear in the revised provisions for 
rating skin disabilities that such provisions are effective 
from August 30, 2002.  The revised rating criteria would not 
produce retroactive effects since the revised provisions 
affect only entitlement to prospective benefits.  

Factual Background

An April 2000 VA examination report indicates that the 
veteran reported that dermatitis came and went year round.  
She reported that when the dermatitis occurred, it itched and 
it seemed to be more of a problem during the summer months.  
She took Atarax on an as needed basis for the itching, and 
used steroid cream as needed during outbreaks of her rash.  
The rash typically involved her forearms.  The diagnosis was 
history of atopic dermatitis.   

At a hearing before RO personnel in July 2001, the veteran 
testified that dermatitis affected her entire body including 
her arms, legs, feet, hands, and back.  She stated that she 
used various creams and medications.  She indicated that she 
used Cordran tape on her neck for extensive lesions, Atarax 
for itching, and Zyrtec at night to control the itching on a 
prolonged basis.  She added that she had lesions.  The 
lesions were moderate when they were red and the itching was 
under control; the lesions were severe when they spread to an 
extended portion of the body and the normal creams had no 
effect on them.  She said that the lesions at times, appeared 
open and there was weeping and crusting.  She also stated 
that she had lesions weekly, and always had itching and 
scratching.  The veteran indicated that the pigmentation 
around her legs was scarred.      

A December 2002 VA dermatology examination report reveals 
that the veteran reported that the rash was constant.  She 
currently used Eucerin plus after showers, Atarax and Zyrtec 
for itching, and topical steroids, which included 
triamcinolone, acetonide 0.1 percent, Cordran tape, and 
Valisone.  

Examination of the skin, scalp, chest and abdomen revealed 
that the skin was clear.  There were some scattered small 
lentigines on the face and neck.  On the back, there was a 10 
by 4 centimeter patch of hyperpigmented skin overlying the 
upper thoracic spine.  The chest and abdomen were clear.  
Examination of the upper extremity revealed some 
hyperpigmentation on the right lateral dorsal hand and the 
volar wrist.  There was hyperpigmentation on the left volar 
wrist.  Skin of the lower extremities was normal.  The 
diagnosis was atopic dermatitis with chiefly post-
inflammatory hyperpigmentation.  The examiner stated that 
there was slight exfoliation of the upper back but no 
exudation.  

The veteran complained subjectively of itching.  An extensive 
area was not involved.  The exposed surfaces involved the 
hands.  There was no constant exudation, but there was 
frequent itching.  The lesions were not extensive.  There was 
no marked disfigurement.  There was no ulceration, extensive 
foliation, or crusting.  There was no systemic or nervous 
manifestation.  The skin condition was not exceptionally 
repugnant.  One to two percent of the body was involved.  The 
veteran was only on topical corticosteroids and not systemic.  
The veteran took no immunosuppressant drugs.  The veteran 
used only topical corticosteroids.  She took antihistamines 
for itching.  The veteran did not have disfigurement of the 
head, face, or neck.  She did not have any scars but she had 
some post inflammatory hyperpigmentation.     

Discussion

Initially, the Board finds that the veteran would receive a 
more favorable outcome under the former provisions of 
Diagnostic Code 7806, since, as discussed below, a higher 
evaluation is warranted under the prior regulations.  
VAOPGCPREC 7-2003 and the holding in Kuzma does not prohibit 
this result.  Therefore, such regulations will be applied 
prior to and after August 30, 2002.  

The RO assigned a 10 percent evaluation to the atopic 
dermatitis, by analogy, under Diagnostic Code 7806.  
38 C.F.R. § 4.20.  

After a careful review of the evidence of record, and for the 
reasons expressed below, the Board finds that the evidence of 
record demonstrates the requisite objective manifestations 
for the assignment of a 30 percent disability evaluation for 
the service-connected atopic dermatitis under the former 
provisions of Diagnostic Code 7806 prior to and after August 
30, 2002.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 (in 
effect prior to August 30, 2002).  

Review of the record reveals that the veteran has essentially 
constant itching due to the service-connected atopic 
dermatitis.  The service medical records show that the 
veteran has been treated for itching due to the rash.  The VA 
examination reports indicate that the veteran had complaints 
of itching.  The December 2002 VA examination report notes 
that the veteran indicated that the rash was constant.  The 
VA examiner indicated that there was frequent itching.  There 
were objective findings of atopic dermatitis with post-
inflammatory hyperpigmentation upon VA examination in 
December 2002.  At the hearing before the RO in July 2001, 
the veteran indicated that the dermatitis affected her entire 
body and she always had itching.  The veteran is competent to 
testify as to symptoms such as itching.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (the veteran and other lay 
persons are competent to testify as to the veteran's 
symptoms).  

The Board finds that this evidence establishes that the 
veteran's service-connected atopic dermatitis causes constant 
itching.  Thus, the criteria for a 30 percent rating under 
the former provisions of Diagnostic Code 7806 have been met 
and a 30 percent evaluation is warranted prior to and from 
August 30, 2002.    

The Board has considered the Court's decision in Fenderson, 
supra.  The record does not show that the veteran was 
entitled to a disability evaluation higher than 30 percent 
for the atopic dermatitis for any period since the effective 
date of the grant of service connection. 

There is no medical evidence of ulceration or extensive 
exfoliation or crusting.  The VA examiner who performed the 
December 2002 VA examination reported that there were 
findings of slight exfoliation on the upper back; there is no 
medical evidence of extensive exfoliation.  The examiner 
specifically stated that there was no evidence of ulceration, 
extensive foliation, or crusting.  The VA examiner indicated 
that there were no systemic or nervous manifestations and the 
skin condition was not exceptionally repugnant.  As noted 
above there were objective findings of scattered, small 
lentigines on the face; post-inflammatory hyperpigmentation 
on the back, right hand and wrist, and left wrist; and slight 
exfoliation.  However, these findings do not meet the 
criteria for a disability evaluation in excess of 30 percent 
under the former provisions of Diagnostic Code 7806.  Thus, 
the Board finds that a disability evaluation in excess of 30 
percent is not warranted for the atopic dermatitis under the 
former provisions of Diagnostic Code 7806, either before or 
after August 30, 2002.    

The Board has also considered whether a disability evaluation 
in excess of 30 percent is warranted for atopic dermatitis 
under the revised provisions of Diagnostic Code 7806 from 
August 30, 2002.  

The medical evidence shows that the atopic dermatitis did not 
affect more than 40 percent of the entire body or more than 
40 percent of the exposed areas.  The VA examiner who 
performed the December 2002 VA examination indicated that the 
atopic dermatitis involved one to two percent of the body and 
the exposed surfaces involved the hands.  The VA examiner 
indicated that the veteran was not on systemic therapy.  The 
examiner also indicated that the veteran did not take 
immunosuppressant drugs.  Thus, an evaluation in excess of 30 
percent is not warranted under the revised provisions of 
Diagnostic Code 7806.

The medical evidence of record also shows that a disability 
evaluation in excess of 30 percent is not warranted for the 
atopic dermatitis under the revised provisions of Diagnostic 
Code 7800, disfigurement of the head, face, or neck, from 
August 30, 2002.  The medical evidence of record shows that 
the dermatitis does not affect the face.  The December 2002 
VA examination report indicates that the exposed surfaces 
involved the hands and the veteran did not have disfigurement 
of the head, face or neck.  

The medical evidence of record shows that a disability 
evaluation in excess of 30 percent is not warranted for the 
atopic dermatitis under the revised provisions of Diagnostic 
Code 7801, scars other than head, face, or neck that are deep 
or that use limited motion, from August 30, 2002.  The 
December 2002 VA examination report indicates that the 
veteran did not have any scars, but she had some post-
inflammatory hyperpigmentation.  Even if the atopic 
dermatitis is rated by analogy under the revised provisions 
of Diagnostic Code 7801, the criteria for a disability 
evaluation in excess of 30 percent will not have been met.  
The medical evidence shows that the hyperpigmentation covers 
an area of 10 by 4 centimeters on the back and there was some 
hyperpigmentation on the right hand and wrist and left wrist.  
The hyperpigmentation does not cover an area of 929 square 
centimeters.  Thus, a higher rating is not warranted under 
the new version of Diagnostic Code 7801.     

In summary, a 30 percent disability evaluation for the 
service-connected atopic dermatitis is warranted under the 
former provisions of Diagnostic Code 7806 since the effective 
date of service connection.

Enlarged Thyroid

Rating Criteria for hyperthyroidism

Under Diagnostic Code 7900, hyperthyroidism, a 10 percent 
disability evaluation is warranted for hyperthyroidism with 
tachycardia which may be intermittent, and tremor, or; 
continuous medication required for control.  A 30 percent 
disability evaluation is warranted for hyperthyroidism with 
tachycardia, tremor, and increased pulse pressure or blood 
pressure.  A 60 percent disability evaluation requires 
emotional instability, tachycardia, fatigability and 
increased pulse pressure or blood pressure.  38 C.F.R. 
§ 4.119, Diagnostic Code 7900 (2003). 

Factual Background

An April 2000 VA examination report indicates that 
examination revealed that the veteran's thyroid gland felt 
"a little generous" but no discreet nodules were felt.  The 
diagnosis was borderline thyroid enlargement.  

A September 2000 VA endocrine clinic treatment record 
indicates that the veteran was referred for evaluation of her 
thyroid.  It was noted that thyroid function test in April 
2000 was normal.  She had no pain or tenderness.  There was 
no swallowing pain that seemed to be thyroid related.  The 
physician indicated that there was no mention of abnormal 
thyroid in her military folder, and there was mention of a 
normal thyroid.  

The physician noted that the veteran's weight was stable.  
There was no change in her neck size.  Examination revealed 
that the thyroid gland was palpable, of normal size, and 
smooth.  There were no nodules.  The thyroid was nontender.  
There was minimally increased firmness.  The assessment was 
euthyroid, possible minimal Hashimoto's disease, or the 
sequelae of silent thyroiditis "or normal."  Additional 
tests and a thyroid ultrasound were ordered.      

An October 2000 thyroid ultrasound revealed findings 
suggestive of mildly dilated thyroid follicles filled with 
colloid material at both lobes of the thyroid gland.  There 
were no solid masses or other abnormalities seen.  

At the hearing before the RO in July 2001, the veteran stated 
that she had lost 20 pounds in the past year, and that her 
heart pounded rapidly.  She also stated that she had 
hypertension.  She argued that weight loss and blood pressure 
were symptoms of a thyroid condition.  

A July 2001 treatment record from Moncrief Army Community 
Hospital reveals that the veteran had slight tachycardia.  
There was diffuse thyroid enlargement.  

A December 2002 VA examination report indicates that the 
veteran reported that in 2000, she had gained 20 pounds and 
then lost 20 to 30 pounds.  The examiner noted that 
endocrinology evaluations at a VA medical facility in 
September and October 2000 revealed normal thyroid function 
tests, and an opinion at that time that she did not have any 
thyroid disease.  Examination of the neck revealed that there 
were no masses or thyromegaly.  A thyroid profile was 
obtained which was within normal limits.  The diagnosis was 
no evidence of thyroid disease.  

The examiner stated that regarding the endocrinology 
assessment, the veteran did not have a thyroid disability.  
There was no tachycardia, tremor, increased pulse, increased 
blood pressure, emotional instability, fatigability, eye 
involvement, muscle weakness, appreciable weight loss, or 
involvement of the sympathetic nervous system, cardiovascular 
system, or gastrointestinal systems.  The examiner noted that 
the veteran did have five to six bowel movements a day but 
this could not be attributed to a thyroid condition.  

Discussion

The medical evidence of record has consistently shown that 
the veteran does not have thyroid disease.  The medical 
evidence shows that the veteran had tachycardia in July 2001, 
but not in December 2002, there has been no evidence of 
tremors.  The medical evidence of record shows that the 
veteran does not take medication for the thyroid.  The 
December 2002 VA examination report indicates that there were 
no findings of increased pulse, increased blood pressure, 
emotional instability, fatigability, eye involvement, muscle 
weakness, appreciable weight loss, or involvement of the 
sympathetic nervous system, cardiovascular system, or 
gastrointestinal systems.  

The veteran herself contends that she has cardiovascular 
symptoms due to the thyroid disease and that she has lost 
weight due to the thyroid disease.  The veteran is not 
competent to state that her thyroid condition caused any of 
her other problems; medical expertise is required for such an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
medical evidence does not support the veteran's contentions.  
The medical evidence of record has consistently shown that 
she does not have thyroid disease.  The record shows that 
service connection was established for hypertension in April 
2002.  The record shows that service connection was granted 
under the presumptive regulations.  See 38 C.F.R. §§ 3.307, 
30309 (2003).  Service connection was not granted as 
secondary to the serviced-connected enlarged thyroid, as the 
veteran contends.  

The Board has considered the Court's decision in Fenderson, 
supra.  The record does not show that the veteran has met the 
criteria for a compensable disability evaluation for the 
enlarged thyroid for any period since the effective date of 
the grant of service connection. 

Since the preponderance of the evidence is against the 
veteran's claim, it is denied.


ORDER

Entitlement to an initial 30 percent disability evaluation 
for atopic dermatitis is granted, effective August 1, 2000.    

Entitlement to an initial disability evaluation in excess of 
zero percent for an enlarged thyroid is denied.  




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



